I would like to begin by taking this opportunity to congratulate President Muhammad-Bande on his assumption of the presidency of the General Assembly at its seventy-fourth session. I wish him every success in leading the work of the Assembly. I also want to express my thanks and appreciation to Ms. Maria Fernanda Espinosa Garces for her exceptional work during her presidency of the previous session. And I thank Secretary-General Antonio Guterres for his ongoing efforts to achieve the goals and purposes of the United Nations — maintaining international peace and security, supporting stability, advancing development and promoting human rights.
I have come to address the Assembly regarding my country’s cause. Libya is experiencing an extraordinary situation and an extremely serious crisis resulting from damaging foreign interference that has led to institutional and political division. The crisis has been exacerbated to such an extent that the capital and its suburbs have been under military attack that has external funding and support, with serious negative consequences for our citizens’ security, safety and welfare.
It is no exaggeration to say that the quest for security, stability and civil peace in Libya is a critical issue not just for our country but for the stability of the region and the world. The assault on the capital and its suburbs was led by a rebel soldier, the self-styled Khalifa Haftar, in what he says was a holy jihad. It took place on 4 April, the same day that the Secretary-General visited Tripoli, and at a time when the country was excitedly and hopefully preparing to hold an inclusive national conference aimed at finding a political solution to the problem of Libya. Just days before the conference, Khalifa Haftar destroyed the aspirations of the Libyan people — and the efforts of the international community — with his attempt at a coup, incidentally not his first, against the legitimate Government. In February 2014, via a television transmission, he declared that he had suspended Parliament, the Government and the Constitutional Declaration. However, the coup failed, and now Haftar is once again trying desperately to militarize the country and block our path to building a modern civilian State, mocking the Libyan people’s revolution and the sacrifices they have made to free the country from dictatorship and the rule of one individual.
This war criminal has been encouraged to carry out his aggression with military and financial support that he has received from certain States over the years in flagrant violation of the Security Council resolutions banning the importation of arms into Libya. This support deluded him into believing that he could enter the capital in two days. However, his delusions were dashed, and the world has begun to realize that he claims falsely that he is strong and leading a bloody militia seeking power.
Thanks to our brave army’s repeated victories and other supportive forces, we have defeated his aggression and have seen a change in the attitude of some countries, which supported us once Haftar’s intentions and lies were revealed and his failure was confirmed. Unfortunately, however, there are other countries that continue to interfere directly in our affairs and support the aggression, such as the United Arab Emirates, whose media recently allowed Haftar to freely broadcast his hate speech and incitement to kill Libyans. Furthermore, French Javelin missiles were found after the liberation of the city of Gharyan, the aggressor’s base of operations. We are also puzzled by the positions of some other States, particularly our neighbour Egypt, which interferes in our affairs and lectures Libyans on democracy, the civilian State, the economy and wealth distribution. We denounce attitudes such as these that lend support to the war criminal and the plotters of his coup, in flagrant violation of relevant Security Council resolutions.
We affirm that we will continue to deter the aggressor and defeat him, despite any support he may receive. We consider his supporters morally and legally responsible and will strive to prevent anyone from shedding Libyan blood. Our army and other supportive forces, through the Volcano of Rage operation, are bravely registering one victory after another. We want to pay tribute to all our brave heroes and pray that the souls of our martyrs will rest in peace. Despite the pain, their heroic epics will remain alive in the memory of our homeland and its future generations.
The aggressor’s plans are clearly apparent in the areas under his control by force. His human rights violations include extrajudicial killings, forced disappearances — such as that of Ms. Siham Sergiwa, a member of Parliament, and other national figures — the suppression of opinions and elimination of political opposition. The aggression has resulted in fatal casualties among young Libyans, numbering some 3,000 so far, and the displacement of hundreds of thousands of others. The aggression forces have committed serious violations that have been documented and that qualify as war crimes under international law, including actions in Tripoli and its suburbs and in the city of Murzuq. There have been random bombings of civilian neighbourhoods and attacks targeting civilian airports, hospitals, ambulances and infrastructure as well as practices such as child recruitment. The list goes on.
Behind all of this is the war criminal himself and everyone who supports him with financing and weapons. We therefore reiterate our request that Khalifa Haftar’s name be put on the international sanctions list and his supporters held legally responsible and accountable for their killings and destruction. In that context, we are asking the United Nations to quickly dispatch a fact-finding mission to investigate and document these flagrant violations, just as we have asked the Prosecutor of the International Criminal Court to speed up her investigations in that regard.
The aggressor has tried to sway public opinion by saying that he is fighting terrorism. That is a false claim. It is the forces of the Government of National Accord, as part of the international coalition to combat terrorism, that have fought and defeated the terrorist organization Da’esh and liberated Sirte from its elements. We continue to cooperate strategically with the United States and to work together to root out the remnants of terrorism, wherever they are. We will keep fighting until we eradicate all the terrorists and terrorism. Our soldiers who fought that terrorist group are the ones who are now pushing back the treacherous aggression against the Libyan capital and other regions.
In the face of his failing allegations, the aggressor is trying to promote the idea that the war is between eastern and western Libya. This is based on a totally false premise, because there are no disputes in Libya in terms of social and religious infrastructure. The war is actually between the advocates for a civilian State and those who want to militarize it. It is therefore high time that the country’s eastern region was represented by an elite group of intellectuals, politicians and effective social elements who can work with the representatives of other regions in order to achieve a consensus political solution that guarantees rights and a peaceful transfer of power within the framework of a modern civilian State.
We want peace and accord. We have repeatedly stressed that there can be no military solution to the conflict in Libya. Neither can it have a winner. There is one loser in this conflict, and that is Libya. We are ready to prevent bloodshed for all Libyans, and I want to take this opportunity to urge all the young people who have been persuaded to participate in a war without a cause, a war waged on behalf of one person who is obsessed with power, to lay down their arms, return safely to their homes and stand with their homeland.
We want to live in peace and connect with other States of the world in cooperation and mutual respect. We reject all interference in our domestic affairs. In that regard, we welcomed the adoption on 12 September of Security Council resolution 2486 (2019), extending the mandate of the United Nations Support Mission in Libya, which affirmed its continued commitment to the Libyan Political Agreement and to ensuring that Member States stop dealing with parallel institutions. It also stressed the importance of completing the constitutional process and holding elections. We are firmly committed to dialogue and the political process within the framework of new mechanisms that take account of the consequences of the 4 April aggression. We reiterate that we will not sit down again with Haftar. He is a war criminal, not a partner for peace.
In June, I proposed an initiative for holding a national conference to include representatives of all Libyans who support a democratic civilian State, which would culminate in the holding of legislative and presidential elections based on a legal foundation established by the conference. There can be no place at the dialogue table for anyone wanting to militarize the State and to consign us to years of underdevelopment and terrorism. In that regard, we have held a series of national consultations that have included all sectors of Libyan society, including representatives of the political, social and cultural sectors as well as women, young people and military leaders. We will continue to hold such meetings to bring together representatives of every region, and we will include civil society in order to consolidate a comprehensive national vision for ending the crisis. At this critical time we therefore welcome the position of the members of the parliamentary session held in Tripoli and of the State Council, which holds them responsible for rolling back the enemy, establishing democracy and fostering a modern civilian State.
Resolution 2486 (2019) has a number of positive aspects, in particular its reference in paragraph 1 to the consolidation of the Government of National Accord’s governance and security arrangements, and including support for the economic reforms that we adopted in September of last year. In that context, we should point out that we have taken steps to implement decentralization by transferring responsibility for many services to elected municipal councils, thereby providing such services directly to our citizens.
Despite the claims of some to the contrary, we want to emphasize that the national budget is being disbursed in a fair and balanced way to all areas of Libya, without exception, distinction or marginalization. The salaries of all public service workers are being paid from the budget. In that regard, I would like to point to the serious financial violations on the part of some illegal parallel institutions and to warn the world that they deal in coinage outside legal channels. I also want to issue a warning against selling Libyan oil outside the legitimate framework. Our oil belongs to all Libyans, and its management is the responsibility of Libya’s National Oil Corporation alone. The Government of National Accord is the only authority entitled to oversee the State’s financial and economic institutions. We therefore renew our call for the speedy establishment under the supervision of the United Nations of a technical committee from the specialized international institutions to review the operations of the Central Bank in Tripoli and its branch in A1 Bayda.
As we all know, security and a prosperous economy are linked. They are two sides of the same coin. We have therefore been eager to complement our economic reforms with reform of the security sector by implementing security arrangements aimed at establishing an overall system based on security forces and a regular police force that function according to professional criteria. Before the aggression we had made positive steps in that regard, which led to a considerable improvement in the security situation and the return of several diplomatic missions to Tripoli. We were also able to contain all the armed groups, launch a programme and mechanisms for collecting weapons and integrating former militants into our national security and military institutions, and to provide work opportunities and rehabilitation to those who want to reintegrate into civilian life. We will not surrender the State’s monopoly on weapons, and we do not accept the existence of armed groups within our civilian State.
In the midst of this crisis, my country is facing another critical challenge, that of illegal migration and the considerable flow of irregular migrants through Libya in their quest to reach Europe via the Mediterranean Sea. This dangerous situation has major repercussions for us, including on the economic, security and social fronts. The aggression has only exacerbated the problem, and has resulted in many deaths because people have either been drowned at sea or lost in the desert. Migrants have become easy prey for terrorist organizations and human traffickers. The aggressor militias worsened this tragedy when they bombed a migrant shelter centre, killing and wounding dozens, including women and children. The international community met it with silence and evaded any direct condemnation of the perpetrator of that ugly crime.
This issue of migration is one of great concern for both Libyans and Europeans, but we are its victims, not its cause. In that regard, we have continued to cooperate with migrants’ destination countries and with all regional and international efforts to address the problem. It is essential that all countries work together, whether they are countries of origin, transit or destination. We must focus not just on the security dimension but also on migration’s many other aspects, as well as fostering development in countries of origin in order to eliminate poverty and unemployment while encouraging stability and survival.
As a transit country for migrants, Libya is in urgent need of political support commensurate with the challenges and dangers we are dealing with so that we can establish the institutions required to control borders, limit the problem and minimize its impact, and I am appealing for that support. What we have received is completely disproportionate to what has been provided to other States facing migration-related problems that are far less intense than Libya’s. In that regard, we highly appreciate the efforts by the Coast Guards who continue to help save the lives of thousands of migrants at sea despite limited capacities and the embargo imposed on us. In our opinion, the solution still lies in efforts to support my country’s stability. A stable Libya will be able to secure its borders and provide job opportunities to hundreds of thousands of legal workers, in accordance with Libyan labour law.
Human rights and the rule of law are critical issues to which my country attaches great importance. The changes that have taken place since 2011 have created the conditions for achieving comprehensive reforms in that regard, and several measures and decisions promoting human rights have been adopted. The Government of National Accord is also coordinating with the judiciary to create an environment conducive to its critical and important role, ensuring the principle of impunity and empowering law-enforcement agencies to do their job as required. In that regard, we look forward to cooperating with the relevant specialized United Nations agencies and receiving their technical support in that area.
Despite the difficult circumstances, we are keeping track of everything taking place around us. We are contributing everything we can in support of every possible positive measure that serves peoples’ interests and the cause of peace. In that context, we want to express our concern about the proliferation of weapons of mass destruction, especially nuclear weapons, which constitutes a threat to international peace and security.
My country supports reform of the Security Council and an increase in the numbers of its permanent and non-permanent members, as well as promoting the rights of non-member States that are directly affected by the issues on the Council’s agenda, including the right to participate directly in the Council’s activities. My country also stresses the importance of recognizing the right of the countries of the African continent to permanent representation on the Council.
The issue of peace in the Middle East is extremely important. In the face of the many crises afflicting the region, we have spared no effort in supporting the Palestinian people and their right to establish an independent State with East Jerusalem as its capital, in line with the Arab Peace Initiative on the settlement of the Palestinian question. My country also supports all efforts aimed at finding a peaceful solution to the situations in our brother countries of Syria and Yemen, in order to protect them from the dangers of disintegration and division as a result of destructive conflict and to realize their peoples’ aspiration to live in dignity under a democratic system that respects the law and preserves human rights.
In conclusion, I want to take this opportunity to appeal from this international rostrum to every State concerned about Libya’s stability to cooperate with our Government of National Accord and with the United Nations initiatives. We urge them to uphold international law and help the Libyan people on their path to peace, security and consensus. It is time for our country to achieve stability and for our people to enjoy security and begin the process of reconstruction. There has been enough bloodshed and enough wasted money and time.
